Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160876 & (36)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  KALAMAZOO TRANSPORTATION                                                                            Richard H. Bernstein
  ASSOCIATION, MEA/NEA, and TIM RUSS,                                                                 Elizabeth T. Clement
           Plaintiffs-Appellees/                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
           Cross-Appellants,
  v                                                                SC: 160876
                                                                   COA: 349031
                                                                   Kalamazoo CC: 2018-000530-CZ
  KALAMAZOO PUBLIC SCHOOLS,
          Defendant-Appellant/
          Cross-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2019
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

          ZAHRA, J. (dissenting). I would grant leave to appeal to consider whether the
  Court of Appeals correctly interpreted “education records,” 20 USC 1232g(a)(4)(A)(i)
  and (ii).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2020
         p1118
                                                                              Clerk